Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-20 are allowed.

Reason for allowance 
The following is an examiner’s statement of reasons for allowance: 
As to claim 1, none of the prior arts individually or in combination disclose:
“a substrate, an active layer, a first metal layer, a capacitance metal layer and a second metal layer that are arranged in sequence, wherein the display area comprises a first display area in which rows of pixels are disposed, and a number of pixels in each row in the first display area is reduced along a direction toward the bonding terminals; wherein the at least two first clock signal lines are disposed in the second metal layer, the fan-out lines comprise first fan-out lines and second fan-out lines, and each of the first fan-out lines is disposed in layer different from a layer where each of the second fan-out lines is disposed; and wherein each of the fan-out lines of the display panel overlaps each of the at least two first clock signal lines for an equal number of times”.
As to claim 14, none of the prior arts individually or in combination disclose:
“wherein the display area comprises a first display area in which rows of pixels are disposed, and a number of pixels in each row in the first display area is reduced 
As to claim 15, none of the prior arts individually or in combination disclose:
“the display area comprises a first display area in which rows of pixels are disposed, and a number of pixels in each row in the first display area is reduced along a direction toward the bonding terminals; wherein one of the first connection lines of the display panel extends in a direction intersecting and not perpendicular to a direction along which each of the at least two first clock signal lines extends; and wherein each of the fan-out lines of the display panel overlaps each of the at least two first clock signal lines for an equal number of times”

As to claim 16, none of the prior arts individually or in combination disclose:
“one of the fan-out lines intersects and is not perpendicular to each of the at least two first clock signal lines; or the at least two switch transistors comprises a first switch transistor and a second switch transistor that are adjacent to each other, the first switch transistor is connected to a first one of the at least two first clock signal lines, and a second switch transistor is connected to a second one of the at least two first clock signal lines that is adjacent to the first one of the at least two first clock signal lines; and .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee, US PGPUB 2016/0232837 discloses a display panel uses demultiplexers to reduce numbers of data lines, and divides the data lines into groups being coupled to the demultiplexers respectively. The demultiplexers are disposed along an edge of the display region and compliant to the outline of the display panel, so as to save the layout space.
Kim et al., US PGPUB 2016/0171924 discloses a display panel including a plurality of pixels respectively connected to a plurality of gate lines and a plurality of data lines; a gate driver configured to drive the plurality of gate lines; a data driver configured to output a plurality of data output signals to the plurality of data lines in response to a data signal; plurality of demultiplexers configured to provide the plurality of data output signals to the plurality of data lines in response to a first selectin signal and a second selection signal; and a timing controller configured to provide the data 
Hashimoto, US PGPUB 2016/0055789 discloses A display panel comprises: a data driver unit; a first de-multiplexer unit; a plurality of first data lines connected between the data driver unit and an input terminal of the first de-multiplexer unit; and a plurality of second data lines connected to an output terminal of the first de-multiplexer unit.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHLU OKEBATO whose telephone number is (571)270-3375. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/SAHLU OKEBATO/           Primary Examiner, Art Unit 2625                                                                                                                                                                                             
3/10/2022